Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
We find three bills of exception in the record, one complaining of the refusal of a peremptory instruction for acquittal; another similar in substance complaining of the refusal of a motion for new trial because the verdict was contrary to the weight of the testimony, and still another complaining of the refusal of a motion for new trial sought because of newly discovered evidence. We have examined the evidence and think it sufficient to support the verdict. The newly discovered evidence *Page 200 
of Mr. Little, if presented to the jury, would only have had the effect of impeaching the testimony of the principal state witness, it being set up that Little would testify that he had examined the place where said state witness testified she was and from which she said she observed appellant depositing a quantity of liquor in some weeds, — and that it would be impossible from said location where said state witness was, to have seen what she said she did see.
This court has uniformly declined to reverse cases upon the ground of erroneous refusals of new trials sought for newly discovered evidence which would be impeaching.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.